Birdsong, Judge.
This is a workmen’s compensation case wherein the appellant sought compensation under the "emotional illness” theory. There was evidence in the record to support appellant’s theory; conversely, there was evidence in the record supporting the appellee.
The administrative law judge denied compensation; part of his award was based upon an erroneous theory of law. Upon de novo consideration of all the evidence, the full board of workmen’s compensation affirmed the award of the administrative law judge denying compensation, in that the evidence did not show a relationship between the employee’s disability and his employment; the superior court judge affirmed the full board. Held:
Regardless of where the sympathy of this court may lie, we are bound by the rule that the findings of the workmen’s compensation board, in the absence of fraud, cannot be set aside by any court, if there is competent evidence to support it. Carter v. Kansas City Fire &c. Ins. *881Co., 138 Ga. App. 601, 604 (226 SE2d 755); Brown Transport Co. v. Jenkins, 129 Ga. App. 457 (199 SE2d 910).
Argued October 5, 1977
Decided November 15, 1977.
Cheeley & Chandler, Joseph E. Cheeley, for appellant.
Swift, Currie, McGhee & Hiers, James T. McDonald, George L. Pope, Jr., for appellee.
This court cannot say there was not competent evidence to support the findings of the administrative law judge, workmen’s compensation board and the trial judge. Therefore, the judgment of the trial court must be affirmed.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.